


COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Nemmour c. Toronto (City), 2017
    ONCA 377

DATE: 20170509

DOSSIER: C63067

Les juges Rouleau, Pardu et
    Roberts

ENTRE

Mohamed Nemmour

Appelant

et

City of Toronto, Ed Sparling, Gord Tanner

Intimés

Mohamed Nemmour, en personne

Matthew Cornett, pour les intimés

Date de laudience : Le 1
    mai 2017

Décision rendue séance
    tenante.

En appel du jugement de la juge Andra
    Pollak de la Cour Supérieure de Justice, en date du 8 février 2016.

MOTIFS DE LA COUR


[1]

En première instance, la juge a déterminé que le
    site occupé par lappelant est un terrain appartenant à la Ville de Toronto et
    que lappelant nétait pas autorisé dy installer ses biens.

[2]

Lappelant reprend essentiellement les mêmes
    arguments devant nous.

[3]

La détermination que le site où se trouvait les
    biens de lappelant appartient à la Ville est une question de fait. À notre
    avis, la juge na commis aucune erreur manifeste et dominante.  La conclusion quelle
    a tirée que la Ville avait lautorité denlever et de détruire les biens de
    lappelant qui y étaient est bien fondée.

[4]

Pour ces motifs, lappel est rejeté.

[5]

Il ny aura aucune ordonnance de dépens.

« Paul
    Rouleau j.c.a.»

« G.
    Pardu J.A. »

« L.B.
    Roberts j.c.a.»


